OPINION OF THE COURT
Per Curiam.
Alice Phillips Belmonte has submitted an affidavit dated November 19, 2012, wherein she tenders her resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Belmonte was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on December 16, 1992, under the name Alice Marie Phillips, also known as Alice Marie Ward.
Belmonte acknowledges that she is the subject of four sua sponte complaints, based upon notices from the Lawyers’ Fund for Client Protection, relative to six dishonored escrow checks which are under investigation by the Grievance Committee for the Tenth Judicial District (hereinafter the Grievance Committee). In addition, Belmonte is aware of four additional matters under investigation, in which it is alleged that she misused funds being held in her attorney escrow account. Belmonte acknowledges that she could not defend herself on the merits against charges predicated upon the foregoing complaints.
Belmonte acknowledges that her resignation is freely and voluntarily tendered, that she is not being subjected to coercion or duress by anyone, and that she is fully aware of the implications of submitting her resignation, including being barred by Judiciary Law § 90 and the Rules of the Appellate Division, Second Department, from seeking reinstatement for at least seven years.
Belmonte’s resignation is submitted subject to any application which could be made by the Grievance Committee for an order directing that she make restitution and that she reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a) (a). Belmonte acknowledges the continuing jurisdiction of the Court to make such an order, which could be entered as a civil judgment against her pursuant to Judiciary Law § 90 (6-a) (d), and specifically waives the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee recommends that Belmonte’s proffered resignation be accepted.
Inasmuch as the proffered resignation complies with the requirements of 22 NYCRR 691.9, it is accepted, and effective immediately, Belmonte is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law.
*183Eng, EJ., Mastro, Rivera, Skelos and Lott, JJ., concur.
Ordered that the resignation of Alice Phillips Belmonte, admitted as Alice Marie Phillips, also known as Alice Marie Ward, is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Alice Phillips Belmonte, admitted as Alice Marie Phillips, also known as Alice Marie Ward, is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Alice Phillips Belmonte, admitted as Alice Marie Phillips, also known as Alice Marie Ward, shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Alice Phillips Belmonte, admitted as Alice Marie Phillips, also known as Alice Marie Ward, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Alice Phillips Belmonte, admitted as Alice Marie Phillips, also known as Alice Marie Ward, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and she shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 691.10 (f).